DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1,7,9-10,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner et
al. 4,527,672 in view of Falter et al. U.S. 8,403,114 and DE 9410455 and EP 1,972,821.
Regarding claim 1 Schreiner et al. shows a heat shield 50 provided between a backing plate of a
friction lining 16 and a boot seal 24. Note the spacing at 62.
Lacking in Schreiner et al. is a specific showing of using the heat shield in a caliper brake
application that uses, at least in part, a spindle and pressure plate combination to actuate the
brake.  
	Also lacking is a specific showing of embedding/coating the heat shield within an elastomer.

plate assembly to actuate the brake in figure 2. Note the annular groove on the pressure plate
for the boot assembly (not labeled).
DE ‘455 shows one example of a well known thermal protection device for a boot assembly in a
brake that uses a spindle/pressure plate assembly to actuate the brake. 
	EP ‘821 shows a similar brake assembly to that of Schreiner et al. having a heat shield 44 embedded within the elastomer of the boot.  See figures 2,3.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have applied the shield arrangement of Schreiner t al. in the area of 50, with
the spacing shown, in a device as shown in Falter, since DE ‘455 shows it is notoriously well
known in the art to provide these types of brakes with heat shields between the pressure plate
and boot assemblies.
	Further, to have embedded the heat shield 50 within the elastomeric component of the boot 40 to simplify manufacturing processes or to protect the metal part of the shield against corrosion or inadvertent impact against the backing plate .
Regarding claim 7 to have made the heat shield from plastic or silicone would simply be an
obvious choice of known alternative materials that make good insulators.
Regarding claims 9-10,20 as readily apparent from the drawings, these limitations are met.
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner/Falter/DE ‘455/EP821, as applied to claim 1 above, and further in view of Innocent 4,506,768.
Regarding claim 2 Schreiner lacks specifically showing an insulating layer provided between the
heat shield and the pressure plate.
The reference to Innocent shows in figure 6 a heat shield 21 provided with an insulating layer
22.

found it obvious to have applied an insulating layer to the surface of the heat shield assembly 50
in Schreiner, as modified, simply to improve the ability of the shield to reduce the amount of
heat transfer between the pressure plate and boot seal assembly.
Regarding claims 2-6, as readily apparent from the drawings, these limitations are met.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner/Falter/DE
‘455/EP ‘821 as applied to claim 1 above, and further in view of Siebke U.S. 2011/0233013.
Regarding claim 8 Siebke is relied upon only to provide another example of a heat shield
assembly 200-400, similar to DE ‘455, but providing a better illustration of attaching the heat
shield to the pressure plate 110 in a number of alternative arrangements.
Consequently it would have been obvious to have done this with Schreiner simply as one well
known attachment point for the shield to protect the boot assembly.
Claims 12,16,17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Schreiner/Falter/DE ‘455/EP ‘821 as applied to claim 1 above, and further in view of Moroni 5,487,453.
Regarding claim 12 it is noted from the drawings that applicant’s ‘pins’ appear to be in the form
of ‘tabs’, and not ‘pins’ as commonly known in the art.
The reference to Moroni shows a heat shield device that uses such ‘tabs’ 1e as shown in figure 2
for connection to the support 2.
It would have been obvious to one having ordinary skill in the art to have provided the heat
shield of Schreiner, as modified, with such tabs, as taught by Moroni, for the reason above.
Regarding claim 15, as broadly claimed, these limitations are met.
Regarding claim 16 with the modification above these limitations are considered to be met.
Regarding claim 17 to have provided more than one flange 1f on the device of Schreiner, as

to be connected to a slightly different pressure plate.
Regarding claim 19 note the ‘supporting elements’ on the support 2b in the area of 2e,2f for
supporting the flange and tabs of the heat shield in Moroni.
It would have been obvious to have provided supporting elements on the pressure plate for an
interlocking arrangement with the tabs on Schreiner, as modified with Moroni, simply for a
stronger connecting between the heat shield and pressure plate.
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner/Falter/DE
‘455/EP ‘821/Moroni as applied to claim 1 above, and further in view of Innocent.
Regarding claim 18 Innocent figure 6 heat shield 21 and element 22 is relied upon as applied
above.
Allowable Subject Matter
Claims 11,13,14 objected to as being dependent upon a rejected base claim, but would be
allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



11/14/21